DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed November 27, 2020, has been received and entered.
	Claims 2-6, 8-10, and 14-20 are cancelled.
	Claims 1, 7, and 11-13 are examined on the merits (Note: claim 12 previously withdrawn for depending from a withdrawn claim).

Drawings
The drawings were received on November 27, 2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 7, and 11-13 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for 
It does not appear that Applicant was in possession of the invention of claim 1 wherein the heterocarbon chain is N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine.  First, claim 1 recites polymeric nanoparticles of polystyrene bonded to a heterocarbon chain by covalent bonds between primary amines present on the polystyrene and the functional groups present on said heterocarbon chain.  The claim further requires that one or more active molecules (an antibody and optionally a fluorophore) are covalently bonded to the heterocarbon chain, and that the recombinant hyaluronidase rHyal-Sk is bonded to the heterocarbon chain via diethyl squarate.  However, the examples of the specification do not demonstrate that this bonding between the claimed heterocarbon chain (N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine), the polystyrene nanoparticle, the recombinant hyaluronidase, and the one or more active molecules (an antibody and optionally a fluorophore) occurs as claimed.
 The examples of the specification disclose the use of N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine and rHyal-Sk for preparing nanoparticle systems.  Example 4 is directed to an embodiment in which nanoparticles are bifunctionalized with rHyal_Sk and an anti-EGF receptor antibody (pages 17-18).  The scheme of Example 4 is shown in Figure 5A (referred to as Figure 5 in the specification prior to the amendment filed November 27, 2020).  Example 4 cites Example 2, points 1-5 for addition of the claimed heterocarbon chain, N-Fmoc-N-succinyl-4,7,10,trioxa-1,13-tridecan-diamine, to the nanoparticles (page 17, lines 3-5).  First, a solution comprising N-Fmoc-N’’-succinyl-4,7,10-trioxa-1,13-tridecan-diamine (the claimed heterocarbon chain) was added to functionalized amino nanoparticles (page 10, line 14; Example 1 discloses at page 9, line 4 as amino-functionalized polystyrene nanoparticles), and the resulting mixture was 
In order to further bond the recombinant hyaluronidase and the antibody to the nanoparticle system, Example 4 demonstrates that additional reactions are required which alter the heterocarbon chain to the point that it no longer reads on to N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine as claimed.  In particular, in the next steps disclosed in points 4 and 5 of Example 2 (referred back to by Example 4), the Fmoc group was deprotected with piperidine in DMF as shown in Figure 4 (ii) which is replicated in Figure 5A (ii) (page 10, line 26 through page 11, line 1).  The Fmoc group is clearly removed.  Then, Example 4 teaches bifunctionalization with Fmoc and Dde groups, citing Example 2, points 6-10 (page 17, lines 6-7).  In those steps, Fmoc-Lys-(Dde)-OH in DMF was mixed to obtain a solution which was added to nanoparticles for a reaction as shown in Figure 4 (iii), the Fmoc group was removed, and then a PEG spacer was added to the position previously protected by the Fmoc group as shown in Figure 4 (iv-v) (page 11, lines 6-23).  Figure 4 (iii-v) is the same as Figure 5A (iii-v).  Then, conjugation of rHyal-Sk to the nanoparticles is performed (page 17, line 8 through page 18, line 4).  This conjugation comprises selectively deprotecting the Dde group (page 17, line 12) and then adding diethyl squarate for a reaction (page 17, lines 18-19), corresponding to Figure 5A (vi-vii).  Then the nanoparticles were resuspended in a solution containing rHyal-Sk, as 
In the final steps, Example 4 discloses conjugating anti-EGF receptor antibody to the nanoparticles (page 18, lines 5-28).  This comprises deprotecting the Fmoc group which involves removing the Fmoc group (page 18, lines 6-9) and adding an activated SMCC antibody to the nanoparticles as shown in Figure 5A (ix) (page 18, lines 19-21).  The final result for bi-functionalization of nanoparticles with rHyal_Sk and antibody (Ab) is shown after Figure 5A (ix).  It is clear from the figure that N-Fmoc-N’’-succinyl-4,7,10-trioxa-1,13-tridecan-diamine is not present in the resulting nanoparticle system – this is made apparent by the fact that there is no Fmoc group that is occurs in N-Fmoc-N’’-succinyl-4,7,10-trioxa-1,13-tridecan-diamine.  Likewise, no N-Fmoc-N’’-succinyl-4,7,10-trioxa-1,13-tridecan-diamine is present in the final nanoparticle systems of Examples 4B (pages 19-21; see last product of Figure 5B) and 4C (pages 21-23; see last product of Figure 5C) in which recombinant hyaluronidase and an antibody are linked to an amino-functionalized polystyrene nanoparticle.
It is thus evident from the example that the claimed heterocarbon chain (N-Fmoc-N’’-succinyl-4,7,10-trioxa-1,13-tridecan-diamine) is used early in a sequence of reactions to prepare the nanoparticle system comprising the claimed recombinant hyaluronidase and the claimed one or more active molecules (an antibody and optionally a fluorophore), but the claimed 
Since the specification does not demonstrate that Applicant was in possession of the nanoparticle system as recited in claim 1 wherein the heterocarbon chain is N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine, then claims 1, 7, and 11-13 must be rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

Furthermore, claim 7 comprises new matter.  Specifically, claim 7 recites that the covalent bonds between the functional groups of the heterocarbon chain and one or more active molecules are mediated by “glutaraldehyde, maleimide, active esters, disulphide groups, squaric acid and derivatives thereof.”  Parent claim 1 defines the heterocarbon chain as being N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine, and the one or more active molecules as an antibody and optionally a fluorophore.  Given that parent claim 1 limits the heterocarbon chain and the one or more active molecules, then there is insufficient written description that all the agents (glutaraldehyde, maleimide, active esters, disulphide groups, squaric acid, derivatives thereof) can mediate covalent bonds between the specific heterocarbon chain and an antibody or fluorophore.  Page 7, lines 24-28 of the specification discloses that the compounds recited in claim 7 mediate bonds (in particular, covalent conjugation) in general for the claimed invention, including bonds with hyaluronidase (page 7, lines 26-27), but there is no specific teaching that each and every one of these compounds can mediate the covalent bonds of the recited heterocarbon chain (N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine) and the recited active molecule(s) (antibody, fluorophore).  

While Applicant was in possession of a portion of the claimed invention, the full scope of the claimed invention, specifically the every agent recited in claim 7 for mediating covalent bonds between the functional groups of N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine and an antibody (and optionally a fluorophore), is not fully described in the instant specification.  As such, the Applicant was not in possession of the full scope of the claimed invention at the time of filing.  Because the specification as filed fails to provide clear support for the new claim language, a new matter rejection is clearly proper for claim 7.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Thielbeer (Macromolecular Bioscience. 2013. 13: 682-686. Including 12 pages of Supporting Information) studied the influence of a spacer between polymeric nanoparticles and a terminating charged functional group, specifically in cellular uptake studies (abstract; page 2N-PEG3-COOH) (page 683, right column, first paragraph).  The chemical formula of the PEG spacer is shown on page 6 of the Supporting Information, and it is the formula of the claimed heterocarbon chain N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine.  See page 1 of the Chemical Book entry (‘FMOC-1-amino-4,7,10-trioxa-13-tridecanamine succinimic acid.’ Chemical Book. 2017. [online]. Accessed on 3-12-21. Retrieved from the Internet <URL: https://www.chemicalbook.com/ChemicalProductProperty_EN_CB0264569.htm>).  Therefore, the spacer used in Thielbeer reads on the claimed heterocarbon chain.  For particle functionalization, the spacer was attached to the particle followed by Fmoc-deprotection of the amino group and coupling of an additional spacer (page 7, first paragraph of Supporting Information).  See Scheme S1 on page 7 of the Supporting Information.
Thielbeer is relevant to the claimed invention since, before the Fmoc-deprotection step, Thielbeer discloses polymeric nanoparticles of polystyrene and about 200 nm in size, bonded to the claimed heterocarbon chain (N-Fmoc-N-succinyl-4,7,10-trioxa-1,13-tridecanediamine) between primary amines present on the polystyrene (the primary amines are the amino group of 
Messina (WO 2014/203133) is relevant to the claimed invention since it discloses recombinant hyaluronidase rHyal_Sk (page 5, first paragraph; page 33, last paragraph; page 64, first paragraph).
	Ferrari (US 2008/0311182) discloses attaching PEG to microparticles to provide a spacer for further coupling with anti-VEGRF2 antibody (page 13, paragraph [0142]).  Microparticles were suspended in a solution comprising Fmoc-PEG-NHS, wherein the NHS ester of Fmoc-PEG-NHS is for rapid coupling to amine groups and the Fmoc group is for protecting the amine on the PEG (page 13, paragraph [0142]).  The Fmoc group on the distal end of PEG coupled to the microparticles were deprotected with piperidine to provide a free amine on the PEG for further coupling with antibodies (page 13, paragraph [0143]).  Therefore, Ferrari is relevant to the claimed invention since it discloses that a spacer with an Fmoc group (similar to the claimed heterocarbon chain) can be used in a process for binding an antibody to particles.

Response to Arguments
Applicant’s arguments, filed November 27, 2020, with respect to the objection of the drawings, the objection of claims 6 and 9, the rejection under 35 U.S.C. 101 of claims 11, 13, and 17-20, the rejections under 35 U.S.C. 112(b) of claims 2-6, 8, 9, and 13-20, the rejection under 35 U.S.C. 112(a) of claims 7 and 9, and the rejection under 35 U.S.C. 103 of claims 1-9, 11, and 13-20 over Cheng in view of Loos and Dingels and in light of Bookbinder, have been fully considered and are persuasive.  The claim objection has been rendered moot by the canceling of claims 6 and 9.  The rejection under 35 U.S.C. 101 has been overcome by the 
However, upon further consideration, new grounds of rejection under 35 U.S.C. 112(a) are made in view of the amendment to the claims.  The Declaration under 37 C.F.R. 1.132 filed November 27, 2020, has been considered.  Pages 2-3 of the Declaration describe the preparation of hyaluronidase-conjugated nanoparticles, noting that “The nanoparticle preparation process and subsequent conjugation to hyaluronidase were performed according to the invention and as described in the specification” (page 2, second paragraph).  For the reasons set forth above in the rejection under 35 U.S.C. 112(a), the preparation process as disclosed in the specification does not result in the claimed nanoparticles system, and these reasons hold the same for the preparation process disclosed in the Declaration.  In particular, the preparation process involving Fmoc group removal and treatment with diethyl squarate as described on page 2 of Declaration would have been expected to result in the final product shown in Figure 2 of the instant specification – the absence of an Fmoc group at least demonstrates that the claimed heterocarbon chain is not present and thus not bonded to the recombinant hyaluronidase rHyal_Sk or the nanoparticle.  Therefore, the evidence of the Declaration is not commensurate in scope with the instant claims.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444.  The examiner can normally be reached on 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651                       

/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651